Citation Nr: 0208714	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for a diffuse goiter.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1986 
to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to a compensable 
disability evaluation for the veteran's service-connected 
diffuse goiter.  

Following notification of this decision in September 1998, 
the veteran perfected a timely appeal with respect to the 
issue of entitlement to a compensable disability rating for 
the service-connected diffuse goiter.  In May 2000, the Board 
remanded this claim to the RO for further evidentiary 
development.  Following completion of the requested 
development, the RO, in June 2002, returned the veteran's 
case to the Board.  

Also in May 2000, the Board noted that the veteran had filed 
a timely notice of disagreement with the RO's September 1998 
denial of the issue of entitlement to service connection for 
sinusitis.  As such, the Board stated that the RO was 
required to furnish the veteran a statement of the case 
regarding this claim.  See, Manlincon v. West, 12 Vet. 
App. 238 (1999).  

A complete and thorough review of the September 1998 rating 
action indicates that the RO did not adjudicate, in that 
decision, the issue of entitlement to service connection for 
sinusitis.  In a subsequent April 2002 rating action, the RO 
explained that this service connection claim was improperly 
denied by the September 1998 notification letter of the 
September 1998 rating action.  As the September 1998 rating 
action did not specifically address this service connection 
claim, the RO did so in the April 2002 decision.  In 
particular, the RO, by the April 2002 rating action, denied 
the issue of entitlement to service connection for chronic 
rhinosinusitis, claimed as sinusitis.  

Also in April 2002, the RO informed the veteran that, 
following receipt of her claim for sinusitis in March 1998, 
this issue had been improperly denied because it had never 
been rated.  In addition, the RO notified the veteran that, 
by the attached April 2002 rating action, the issue of 
entitlement to service connection for chronic rhinosinusitis, 
claimed as sinusitis, was being denied.  As the veteran has 
not yet perfected a timely appeal with respect to the April 
2002 denial of the issue of entitlement to service connection 
for chronic rhinosinusitis, claimed as sinusitis, this issue 
is not before the Board for appellate review at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected diffuse goiter is 
manifested by subjective complaints of occasional slight 
difficulty swallowing and by objective evaluation findings of 
a heterogeneous appearing thyroid gland with thyroid gland 
dysfunction and with multiple nodules consistent with a 
multiple nodular goiter, only periodic need for medication 
and outpatient treatment, more or less stable weight, a 
clearly good overall condition, as well as no fine tremor, 
excessive fatigability, ophthalmology symptoms, 
cardiovascular symptoms including blood pressure or pulse 
pressure problems, tachycardia, or gastrointestinal 
pathology.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for the 
service-connected diffuse goiter have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.119, Diagnostic Code 7900 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the October 1998 
statement of the case and the April 2002 supplemental 
statement of the case informed the veteran of the evidence 
needed to substantiate her claim for a compensable disability 
rating for her service-connected diffuse goiter.  As such, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  A review of 
the claims folder indicates that the RO has procured all 
available medical records adequately identified by the 
veteran and that the RO has accorded her two pertinent VA 
examinations during the current appeal.  As such, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Service medical records reflect initial findings of mild 
thyromegaly (described as a diffusely enlarge, smooth, and 
non-nodular thyroid) and euthyroid in July 1987.  A thyroid 
ultrasound completed in September 1987 showed diffuse 
bilateral thyroid enlargement with no evidence of a focal 
mass.  

A physical examination completed in January 1988 noted a 
nontender goiter with no palpable nodules or bruits.  An 
evaluation conducted in the following month confirmed diffuse 
thyromegaly two to two-and-a-half times normal with no 
nodules, bruits, or adenopathy.  The examiner provided an 
impression of mild thyromegaly and euthyroid and expressed 
his opinion that the veteran was possibly status post 
Hashimotos thyroiditis with residual gland function and that 
she may develop hypothyroidism.  

Subsequent in-service examinations dated from June 1988 to 
February 1989 continued to demonstrate the presence of 
diffuse enlargement of the veteran's thyroid without 
tenderness or nodules and to confirm the fact that the 
veteran was euthyroid.  In August 1990, the veteran 
complained of dysphagia and mild odynophagia for the past 
three days.  The recommendation was made to rule out an 
intrinsic mass and to rule out hyperthyroidism.  

At the separation examination conducted in September 1990, 
the veteran reported that her dysphagia had resolved.  In 
addition, the examiner noted that the veteran had an enlarged 
thyroid (diagnosed as thyromegaly), that an internal medicine 
evaluation (including thyroid studies) had been normal, and 
that the veteran's thyroid condition was not considered to be 
disabling.  

An evaluation completed several days later in September 1990 
continued to show thyromegaly with normal thyroid function 
tests and without palpable nodules.  No evidence of disease 
was shown.  The examiner recommended that the veteran undergo 
yearly thyroid tests and examinations.  

A physical examination conducted approximately two weeks 
later in September 1990 demonstrated that the veteran's 
condition was unchanged.  The examiner assessed, in pertinent 
part, stable thyromegaly.  

According to post-service medical records, in January 1991, 
the veteran was accorded a VA examination.  At that time, she 
reported having had an enlarged thyroid gland since 1987.  
She also stated that her thyroid gland was not painful, that 
she was not taking any medication for this condition, and 
that she had no pertinent systemic complaints.  A physical 
examination demonstrated a supple neck without 
lymphadenopathy or carotid bruits as well as evidence of 
diffuse enlargement of the thyroid gland with no focal 
nodular element.  The examiner provided an impression of a 
diffuse goiter with no significant systemic manifestations 
and recommended that the veteran undergo thyroid function 
testing.  A laboratory report dated five days later in 
January 1991 provided thyroid testing results which showed no 
abnormally high or abnormally low results.  

Based on this evidence, the RO, by a March 1991 rating 
action, granted service connection for a diffuse goiter.  
Additionally, the RO assigned a noncompensable evaluation for 
this disability, effective from October 1990.  

Thereafter, in February 1996, the veteran filed a claim for a 
compensable disability rating for her service-connected 
hemorrhoids.  VA medical records received pursuant to this 
claim also reflect the presence of a moderate-sized goiter as 
well as normal thyroid function tests in January 1996.  

Subsequently, in March 1998, the veteran filed a claim for a 
compensable disability evaluation for her service-connected 
diffuse goiter.  Private medical records received pursuant to 
this current claim reflect the presence of diffuse 
enlargement of the veteran's thyroid to a mild extent in 
September 1991.  

Additional private medical records reflect the presence of an 
enlarged thyroid without nodules in February 1997 as well as 
an enlarged thyroid in October 1997 that was symmetrical and 
smooth with a slightly tender and very small probable lymph 
node on the right anterior cervical chain adjacent to the 
trachea.  

In July 1998, the veteran underwent a VA miscellaneous 
endocrine diseases examination, at which time she reported 
experiencing an irregular heart beat for a short period very 
very seldomly, some coughing occasionally, heartburn with 
some food, and certain dysphagia a couple of years prior to 
the evaluation when her thyroid condition was diagnosed.  She 
denied having any shortness of breath, chest pain, vomiting, 
stomach or appetite problems, excessive fatigability, visual 
changes, or cardiovascular or gastrointestinal symptoms and 
stated that her blood pressure was normal and that she slept 
okay.  The examiner noted that the veteran's weight was more 
or less stable and that she was evaluated quite adequately 
during service with findings of a goiter, knot, and 
hyperthyroidism.  

A physical examination demonstrated a weight of 136 pounds, a 
blood pressure reading of 120/64, a pulse rate of 86, a 
diffusely enlarged thyroid, big but not bulging eyes, the 
ability to converge the eyes, no fine tremor, as well as warm 
and moist skin.  The examiner noted that the veteran was 
obviously in good condition.  The relevant diagnosis was 
goiter which had been evaluated since 1987.  

Four days later in July 2000, the veteran underwent thyroid 
function testing.  The laboratory report of this study showed 
no abnormally high or abnormally low results.  

In March 2001, the veteran underwent a VA miscellaneous 
endocrine diseases examination, at which time she reported 
that, around 1999 while in Huntsville, she underwent an 
evaluation by an endocrinologist who diagnosed an underactive 
thyroid and was placed on medication, which she continued to 
take for one year.  The veteran stated that her 
endocrinologist discontinued the medicine sometime around May 
2000 and recommended that she have her thyroid function 
checked in one year intervals.  At the time of the March 2001 
examination, the veteran had no complaints other than 
occasional slight difficulty swallowing.  

A physical examination demonstrated equal pupils which were 
reactive to light, normal conjunctiva, satisfactory fundi, a 
supple neck, a smooth and nontender mid-size goiter in the 
neck with no irregularities, no difficulty swallowing, a 
heart rate of 78 per minute without murmurs, a blood pressure 
reading of 130/80, as well as a soft and nontender abdomen 
without masses or organomegaly.  The examiner diagnosed a 
goiter with thyroid gland dysfunction (TSH of 1.6 uIU/ml and 
Free T4 of 1.2 ng/dl) and with an echogram of the neck 
showing a heterogeneous appearing thyroid gland with multiple 
nodules consistent with a multiple nodular goiter.  

A report from the Birmingham VA Medical Center which was 
printed in April 2002 indicates that no data is available 
regarding the veteran's active problems, procedures, 
surgeries, or recent medications.  In particular, this record 
shows no evidence that the veteran has undergone any recent 
endocrinology treatment sessions.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
diffuse goiter pursuant to Diagnostic Code 7900.  According 
to this Diagnostic Code, tachycardia, which may be 
intermittent, and tremor, or continuous medication required 
for control warrants the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 7900 
(2001).  The next higher evaluation of 30 percent requires 
evidence of tachycardia, tremor, and increased pulse pressure 
or blood pressure.  Id.  A 60 percent rating necessitates 
evidence of emotional instability, tachycardia, fatigability, 
and increased pulse pressure or blood pressure.  Id.  A 
100 percent evaluation requires evidence of thyroid 
enlargement, tachycardia (more than 100 beats per minute), 
eye involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  Id.  

If disease of the heart is the predominant finding, the 
disability will be evaluated as hyperthyroid heart disease, 
pursuant to Diagnostic Code 7008, if doing so will result in 
a higher evaluation than the use of Diagnostic Code 7900.  
38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 7900 
(2001).  If ophthalmopathy is the sole finding, the 
disability will be evaluated as impairment of field of vision 
pursuant to Diagnostic Code 6080, diplopia under Diagnostic 
Code 6090, or impairment of central visual acuity pursuant to 
Diagnostic Codes 6061-6079.  38 C.F.R. § 4.71a, Note 2 
following Diagnostic Code 7900 (2001).  

Throughout the current appeal, the veteran has asserted that 
her service-connected diffuse goiter is more severe than 
currently evaluated and that the disorder should be rated as 
60 percent disabling.  She has cited tremendous pain and 
suffering that is affecting her job and personal life.  In 
particular, the veteran has explained that this 
service-connected disability has adversely affected her 
ability to obtain a job and to procure promotions once in a 
job because she is constantly away from work and using sick 
time for doctor appointments.  She has also stated that this 
service-connected disability has adversely affected her 
personal relationships due to her constant mood swings and 
emotional instability.  Additionally, the veteran has also 
described dry hair, brittle nails, severe headaches, 
fluctuating weight loss, constant nervousness, as well as 
constant feelings of being tired and fatigued.  

The veteran's descriptions regarding her diffuse goiter 
symptoms are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, however, 
such descriptions must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

In this regard, the Board acknowledges that the pertinent 
medical records obtained and associated with the claims 
folder demonstrate that the veteran's service-connected 
diffuse goiter is manifested by complaints of occasional 
slight difficulty swallowing and by objective evaluation 
findings of a heterogeneous appearing thyroid gland with 
thyroid gland dysfunction and with multiple nodules 
consistent with a multiple nodular goiter.  Importantly, 
however, this relevant evidence also shows that the veteran's 
service-connected diffuse goiter is characterized by only the 
periodic need for medication and outpatient treatment, more 
or less stable weight, and no fine tremor, excessive 
fatigability, ophthalmology symptoms, cardiovascular symptoms 
including blood pressure or pulse pressure problems, 
tachycardia, or gastrointestinal pathology.  Further, the 
veteran has been found to be in obviously good condition.  

Significantly, without evidence of tachycardia, tremor, or 
the need for continuous medication for control, a compensable 
rating for the veteran's service-connected diffuse goiter 
cannot be awarded.  See, 38 C.F.R. § 4.119, Diagnostic 
Code 7900 (2001) (which stipulates that evidence of 
tachycardia and tremor, or the need for continuous medication 
for control, is necessary for the award of a compensable 
rating of 10 percent).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A compensable schedular rating for the 
service-connected diffuse goiter is not warranted.  The 
preponderance of the evidence is against the claim for a 
compensable disability rating for this service-connected 
disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

Further review of the claims folder in the present case 
indicates that the RO has not appeared to have considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the schedular evaluation in 
this case is not inadequate.  

Specifically, a compensable schedular rating is provided for 
the veteran's service-connected diffuse goiter under 
Diagnostic Code 7900 (which rates impairment resulting from 
hyperthyroidism), but the medical evidence supporting such a 
higher rating is not present in this case.  Second, the Board 
finds no evidence of an exceptional disability as manifested 
by related factors such as marked interference with 
employment or frequent hospitalizations.  Specifically, it is 
not shown by the evidence of record that the veteran has 
required any recent hospitalization for her service-connected 
diffuse goiter.  Also, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to 
this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the veteran's 
service-connected diffuse goiter.  This disability is 
appropriately rated under the schedular criteria.  


ORDER

An increased (compensable) disability rating for a diffuse 
goiter is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

